 568DECISIONSOF NATIONALLABOR RELATIONS BOARDthat the overall unit sought by the Advertising Workers is appropriateand that the unit sought by Bookbinders and in the Employer's peti-tion is inappropriate.'We shall therefore dismiss the petitions filedby the Bookbinders and the Employer.There remains for consideration the Employer's contention thatthe secretaries to the advertising director and to the classified adver-tising subdepartment manager should be excluded as confidentialemployees.As it does not appear that the advertising director orthe classified advertising subdepartment manager formulate, deter-mine, and effectuate management policy in the field of labor rela-tions, we find that these secretaries are not confidential employees, andwe shall therefore include them in the unit.,'We find the following employees at the Employer's Dayton, Ohio,plant constitute a unit appropriate for purposes of collective bargain-ing within the meaning of Section 9 (b) of the Act :All regular and regular part-time office, clerical, sales, billing clerksand other employees of the billing department, and the retail, national,classified, service, and art subdepartments including the secretaries tothe advertising director and classified advertising subdepartment man-ager, but excluding all other employees, professional employees,guards, and supervisors as defined in the Act.[The Board dismissed the petitions in Cases Nos. 9-RC-3118 ancl9-RM-150. ][Text of Direction of Election omitted from publication.]4 Cf. The Peoria Journal Star, Inc.,117 NLRB 708.6 The B. F. Goodrich Company,115 NLRB 722, 724-725.MaasBrothers,Inc.andLocalUnion No. 79, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen &Helpers of America,AFL-CIO,Petitioner.'Case No. 12-RC-1014.November 22, 1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Norman A. Cole,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Murdock and Jenkins].1As amended at the hearing.119 NLRB No. 69. MIAAS BROTHERS, INC.5691.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em=ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a companywide unit of alltruckdrivers and helpers and garage mechanics and helpers employedin connection with the Employer's retail operations in Tampa, Lake-land, Sarasota, and St. Petersburg, Florida, or any unit of truck-drivers found by the Board to be appropriate.As alternatives, thePetitioner is willing to accept a companywide unit composed of alltruckdrivers and helpers, determined as a whole or on the basis of aglobe election, conducted at Tampa, St.-Petersburg, Lakeland, andSarasota or a unit of all truckdrivers and helpers employed by the'Company at its Tampa operation, excluding all others, or a unit ofall truckdrivers and helpers employed at the Gandy Store for Homesin the Tampa area. The Employer contends that the companywideunit sought by the Union is inappropriate, both in scope and in com-position and that any other unit is also inappropriate.The Employerurges that the petition be dismissed because the alternatives are sovaried as to make the unit requested vague.(a)Scope of the unit:The Employer is a Florida corporationwhich operates 6 retail stores and associated service facilities within a55-mile radius of Tampa. In its brief to the Board, the Employerurges that the scope of any unit found appropriate be confined to theTampa area, asserting that the determinative factors of administrativeor personnel integration or interest, centralization of labor relations,or other similar factors justifying a multistore unit are lacking.All heavy delivery equipment for the delivery of furniture, majorappliances, and TV's is based in Tampa and operates out of the GandyStore for Homes, a combined selling, storage, and service facility.Except for special deliveries, the drivers and helpers working out ofthat store make deliveries for all the other stores.There is an almostdaily shuttle of merchandise among the Tampa and other area stores.Display materials which are commonly used by all facilities are alsotransported from one location to another.There is, however, a sharplydrawn line of supervisory authority among locations and a Tampaarea driver, given instructions to pick up or deliver at an outsideTampa area location, cannot accept orders or directions from super-visors at other locations.Personnel administration of the three stores in the Tampa area isdirectly under the general personnel director who has offices in themain store.His authority with respect to the stores outside Tampa 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDis limited to the executive training program.Allsix storesare underthe administrative supervision of a managing director and the Em-ployer's policies are formulated by an overall management committee.The store managers at Lakeland, Sarasota, and St. Petersburg do theirown hiring, and there is little transfer among the stores other thanby executive trainees.Wage rates and fringe benefits in the outlyingarea storesare based upon the prevailing rates and practices in thelocal community and may differ from those in the Tampa area whichare uniform throughout thatarea.However, the Employer concedesthat the local managers participate in frequent periodic overall man-agement conferences and operate. and establish local policies, e. g.,wage differentials only within the general scope, limitations, and re-quirements established by the overall management committee of whichthey aremembers.InRobert Hall Clothes, Inc.,118 NLRB 1096, the Board held that"in cases involving chains of retail stores, . . . absent unusual cir-cumstances, the appropriate bargaining unit should embrace em-ployees of all stores located within an employer's administrativedivision or geographicalarea."The Petitioner seeks to combineemployees performing similar functions and coming into frequentcontact with each other.'There is no evidence of any history of col-lective bargaining which, precludes giving effect to the fact thatthrough the overall management committee the Employer has effec-tively centralized its policy formulations with respect to labor rela-tions.'There are no unusual circumstances in this case.We thereforefind no reason for departing fromRobertHall Clothes, Inc.,and conclude that the appropriate bargaining unit should becompanywide.4(b)Composition of the unit:The Petitioner seeks a unit of alltruckdrivers and their helpers who regularly and primarily driveor assist the drivers in the operation of trucks which are primarilyengaged in the delivery of merchandise to customers or the transpor-tation of such merchandise between the Employer's stores or betweenits warehouses and stores or other points.The drivers and helpers working in and out of the Tampa areafacilities include furniture delivery, major appliance delivery, tele-2 In excluding from the unit other similarly situated employees,the Board has frequentlyemphasized the fact that no union seeks their inclusion.See, e.g.,Foremost Dairies, Inc.,118 NLRB 1424;Harvey Lumber & Supply Co.,118 NLRB 737:3 The Employer's reliance onContinental Baking Company,99 NLRB 777, 784-785, andAmerican Stores Company,82 NLRB 882, 883 is misplaced.Both determinations gaveeffect to long histories of collective bargaining on a local area basis contrary to admini-strative areas within the Employer's organization.4 The statement inMaas Brothers,Inc.,116 NLRB 1886 at 1887 that the stores in Lake-land, Sarasota,and St. Petersburg "are not in the same administrative line" as the Tampaarea stores is not dispositive here. In that case,the Board made no finding concerningthe scope of an optimum bargaining unit. MAAS BROTHERS, INC.571vision delivery, package delivery, package shuttle, freight shuttle,merchandise shuttle, and mail shuttle drivers.The drivers workingout of or at the Employer's facilities at Lakeland, Sarasota., and St.Petersburg consist solely of package delivery and shuttle drivers.Of these, the furniture delivery, major appliance delivery, and tele-vision delivery drivers have regularly assigned helpers.The Peti-tioner would also include a bakery driver and either exclude or includetwo garage mechanics and their helpers who service and maintainthe Tampa area trucks. It would exclude other employees who drivecompany vehicles on the ground that their driving is merely incidentalto their primary functions which are unrelated to transportation.Thus, it would exclude porters who transport company fixtures, suchas display props, and the trash driver on the ground that their func-tions are primarily custodial ; the servicemen-drapery installers, carpetinstallers, installation service mechanics, and furniture repairmen onthe ground that their driving is incidental to the performance oftheir primary function of service or installation; the credit depart-ment collectors, who take repossession of such items as televisionsets, on the ground that they are primarily collectors.The furniture delivery drivers, major appliance drivers, and tele-vision drivers and their helpers complete the delivery of their itemsto the customer.They assemble beds, affix mirrors to dressers, affixvoltage pigtails to kitchen ranges, and hook up TV aerials as thesituation and the customer demand.The package shuttle, freightshuttle drivers, and the bakery driver have no customer contacts.Package delivery drivers work directly from the stores or from awarehouse.Even at Gandy Store For Homes warehouse, variousdrivers report to different supervisors.The Employer acknowledges that the unit is, if the garage me-chanics and helpers are excluded, based on the Board's recent deci-sion involving a Miami, Florida, Sears Roebuck and Co. store (118NLRB 277). In that case, the Board found appropriate a unit oftruckdrivers and helpers, from which it excluded those employeeswho drove trucks incidental to their normal work.The Employerwould distinguish that case from this on the grounds that the driv-ers involved herein (1) lack common supervision; (2) do not con-stitute a distinct departmental group; and (3) perform disparatefunctions depending upon whether they have direct contact withcustomers, and are required to perform other tasks.It further urges that weight be given to the Board's previousholdings that its operations are too integrated and interrelated topermit the establishment of separate units of employee groups unless 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey constitute a craft group, professional employees, or departmentshaving a craft nucleus or composed of employees performing distinc-tive functions.'The Employer further argues that the Petitioner'srequest for alternative units render any unit request uncertain anddemonstrates the correctness of its position that the only basis forany request is extent of organization.6We find no merit to these contentions.Here, as inSears Roebuckand Co.,the truckdrivers and helpers constitute an identifiablegroup; there is no history of collective bargaining to the contrary;'and no union is seeking a storewide unit.The fact that the truck-drivers and helpers lack common supervision-the sole ground onwhich theSears Roebuck and Co.case can on its facts be distin-guished-is not determinative. It is a common factor to most multi-plant determinations, and clearly irrelevant to a finding based onhomogeneity through common functions.8We find that those serv-icemen and other employees who drive trucks incidental to theirnormal work are not appropriately part of the truckdrivers' unit.9Because the garage mechanics and their helpers have the primaryduty of maintaining and servicing the trucks of the Employer, theirfunctions are different from those of the drivers and we shall excludethem from the unit.10We find that the following employees of the Employer constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act:All truckdrivers and their helpers employed by the Employer,including the bakery driver, at its Tampa area, Lakeland, Sarasota,and St. Petersburg, Florida, facilities, excluding servicemen, allother employees, office clerical employees, professional employees,guards, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]5 The Board's prior determination that a broader unit was appropriate(Maas Brothers,Inc.,88 NLRB 129) is not controlling.Unlike units covering employees engaged in variousunrelated functions(New York Shipping Association, Inc.,116 NLRB 1183, 1186) or someportion thereof,truckdrivers engaged in transportation functions do constitute a homo-geneous group of the sort that the Board has traditionally held to constitute an ap-propriate unit.See cases cited at footnote 3 ofSears Roebuck andCo., 118 NLRB 277.8For the reason given in footnote 5, we need not at this time consider,as the Employerurges us to do, whether the Initial determinations that truckdriver units were appropriatewere based solely on extent of organization.Barker Bros.Corporation,48 NLRB 259,261, does not control this decision.7There is some history supporting an exclusion of a unit of truckdrivers from a unit ofall selling and nonselling employees.SeeMaas Brothers, Inc.,88 NLRB 129, at foot-note 3.8SeeRobert Hall Clothes,Inc., supra; Helms Motor Express,Inc.,107 NLRB 132, 134.9 Including the porters,trash driver,and credit department collectors.iohelms Motor Express,Inc., supra,at 134.